DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed 02/28/2022 have been entered. Claims 1-13 remain pending in the application. 
As an initial matter, the examiner notes the remarks filed 02/28/2022. On Pg. 7 of these remarks, applicant recites: 
“Claims 1-11 and 13 are pending in this application. Claims 2 and 14 are cancelled without prejudice…” 
	However, in the instant claim set, claims 2 and 14 are NOT cancelled and, in fact, Claim 14 has never existed in the instant application. Additionally, from the applicant’s statement, claim 12 would appear to be cancelled but is marked as currently amended. Because of the confusion between the remarks and the instant claim set, the examiner contacted the attorney of record, Michael Moynihan and requested clarification. Mr. Moyhihan left a message on 5/20/2022 in which Mr. Moynihan stated that the remarks statement is incorrect and instead should recite “claims 1-13 are pending…” 
	Based on this statement, by applicant’s representative, it will be assumed that NO claims are cancelled and claim 1-13 are pending as amended in the remarks filed 02/28/2022. 
Applicant’s argument, filed 02/28/2022, with respect to the specification have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 11/30/2021, have been withdrawn. 
Applicant’s argument, filed 02/28/2022, with respect to the rejection of Claim 13 under 35 U.S.C. 112(a) have been fully considered and are persuasive. However, upon further consideration, and due to applicant’s amendments, new ground(s) of rejection have been raised (see below). 

Response to Arguments
Applicants arguments, with respect to the claim objections have fully considered but are not persuasive.
As an initial matter, the previous objection to the phrases “characterized by” and characterized in that” have been withdrawn, due to the current amendments. 
Additionally the previous objections due to the use of a dash (“-“) have been withdrawn due to the current amendments. 
	Further still, the previous objection(s) to figure element numbers within the claims have been withdrawn. 
With regards to the contingent limitations, the examiner respectfully disagrees. Applicant states: 
“Examiner indicated that at least Claim 1 contains contingent limitations. Application replaced the term ‘if’ with the term ‘when’, removing the referred to contingent limitations.” 
Again, the examiner respectfully disagrees. The replaced terms do NOT remove the contingency of the limitations in question. Specifically, the functionality encompassed by the term “if” is similar to the now amended language “when”. That is, the only time that limitation(s) beginning with contingent language (e.g. “if”, “when”, etc.) are required are “when” the conditions are met. While this is not explicitly a claim objection it is rather a note to the applicant to suggest that the applicant rewrite the claim language such that the intended functionality is positively recited. 
Applicants arguments, with respect to the drawing objections have fully considered but are not persuasive.
In the previous action, the examiner objected to the drawings because “the drawings must show every feature of the invention specified in the claims”. 
In response, applicant states: 
“Applicant amended the claims to remove these features, Examiner indicates that the subject matter of Claim 3 and Claim 10 (e.g. output the source and inside the system) must be shown or the feature(s) cancelled from the claim(s). Applicant removed the terms outside and inside and therefore believes that this rejection is moot.” 
The examiner respectfully disagrees. As an initial matter, the examiner did not reject the drawings, the drawings were objected to. 
Additionally, while the claim terms specified in the objection were removed, the features (e.g. the functionality) are still present in the claims but not in the drawings. 
Specifically, regarding Claims 3 and 10, the claims state (Claim 3 used as representative): 
wherein generating the predicted value (310) at the certain time instant (t) further uses additional variables not obtained from the source (100)
The feature of “additional variables not obtained from the source” is not shown in the drawings. Therefore, because not every feature of the claimed invention is shown an objection to the drawings is appropriate. 
The examiner notes that the objections to the claimed features of “generator”, “forecasting module”, and “correction module” are withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 112(b) have been fully considered but are NOT persuasive. 
As an initial matter, due solely to the instant amendments, the previous rejections given to Claims 1 and 8 are withdrawn.
Additionally, and due solely to the instant amendments, the previous rejections given to Claims 3 and 10 are withdrawn. 
However, in the previous action, the Examiner rejected Claims 4 and 11 under 35 U.S.C 112(b) for using the subjective term “different”. In response, Applicant’s representative states (Pg. 9 of 02/28/2022 remarks): 
“Regarding Claim 4 and Claim 11 Examiner indicates that the claimed phrase ‘using another prediction model (M2, M3,…,Mx) different from the prediction model (M1, M2, M3,…,Mx) previously used’ appears to be implicitly supported.” 
However, this statement by Applicant’s representative does NOT address any of the issues raised by the Examiner. Thus, on its face, the rejection under 112(b) for at least Claims 4 and 11 are maintained. 
Additionally, Claim 13 was rejection for several issues. While some of the issues under 112(b) have been resolved, Claim 13 remains indefinite. Specifically, as amended Claim 13 recites: 
a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein one prediction model is generated by per category of client
The term “category” appears once (1) throughout the entire specification and does not appear to describe or define what specifically a “client category” encompasses; merely that a client has some category. Thus, it is unclear what the metes and bounds of “client category” are what the applicant intends such a feature to encompass. 
In response, applicant’s representative does not appear to address the above issue and therefore at least the above issue still renders claim 13 indefinite and therefore the rejection under 112(b) is maintained. 
Additionally, upon further consideration, new grounds of rejection have been raised (See below). 
Applicant's arguments, with respect to 35 U.S.C 102, filed 02/28/2022, have been fully considered and are persuasive. However, due at least in part to the amendments, new ground(s) of rejection have been raised under 35 U.S.C. 103. The examiner refers to the rejection under 35 U.S.C. 103 below for more details. 
	

Claim Objections
Claims 1, 8, and 13 are objected to for the following informalities:
Claims 1 and 8, as amended, recite, at least in part: 
“…computing a value of a committed error (320) by substracting the predicted value (310) from the real value data (300) collected…” 
The term “substracting” is a misspelling of the word “subtracting” and should be appropriately corrected.  
Claim 13 recites, at least in part: 
“…wherein one prediction model is generated by per category of client”
The phrase “…generated by per…” appears to be incorrect and the term “by” should be deleted. 
Appropriate correction is required.

Examiner’s Remarks
Claim contingency: 
At least Claim 1 contains contingent limitations. For example, at least Claim 1 recites (note emphasized language), at least in part: 
When no value of the committed error (320) is received (202) from the source (100), calculating the real value as the value predicted at the destination, and
When the value of the committed error (302) is received (202) from the source (100) calculating the real data value as the value predicted at the destination plus the received value of committed error (320)

MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B…
As can be seen, the above noted limitations are indeed contingent and thus the Broadest Reasonable Interpretation does NOT require the conditions being met (e.g. exceeding a first threshold). 
	However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 1, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 
	Claims 1 and 8 interpretation: 
Claims 1 and 8 (claim 1 used as representative), as amended, recite: 
When no value of the committed error (320) is received (202) from the source (100), calculating the real value as the value predicted at the destination, and
When the value of the committed error (302) is received (202) from the source (100) calculating the real data value as the value predicted at the destination plus the received value of committed error (320)
The examiner notes the result of these contingencies. Specifically, in the first contingency, the “real” value is the predicted value (e.g. because no value of the committed error was received). 
	In the instant specification, this “real” value is “v” (see for example Pg. 10 Line 25). Logically, then, in this first contingency “v” (real value) = “p” (predicted value). To clarify, examiner has interpreted the output of this first contingency as including, but NOT limited to values including a predicted value. 
	In the second contingency, the “real” value, “v” is claimed as being calculated as “the value predicted at the destination [“p”] plus the received value of the committed error [“v-p”]” In the third limitation of claim one the value of the committed error is claimed as “…substracting the predicted value from the real data value”. That is, the committed error value is equal to “v” (real value) – “p” (predicted value). 
	So, the second contingency calculates the “real” value “v” as v-p+p. As can be seen, this would logically mean that “v” = “v” 
To clarify, examiner has interpreted the output of the second contingency as including, but NOT limited to, descriptions where the “real value” is calculated as the received value (v) alone and/or some modification to the predicted value at the destination modified by the received difference value. 
	Indeed, the examiner additionally refers to Fig. 2 which appears to support examiner’s interpretation. Specifically, the examiner notes the pseudo-code presented after the arrow from element 330. 

    PNG
    media_image1.png
    346
    663
    media_image1.png
    Greyscale


 	The examiner notes, for clarity of record, that at least the two contingent limitations will be interpreted as a presented above under BRI in light of the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
1. The subject matter of Claim 3 and Claim 10 (e.g. additionally variables not obtained from the source (100)). 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner notes that, while these features are referred to by reference number in the claim language and such reference numbers exist within the drawings (e.g. Figure 3), the drawings show a box with no description for each of (110), (120), (210), and at least (220). Therefore, it is unclear which features are show and the functionality associated therewith (e.g. flow chart). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites, at least in part: 
“…wherein the source (100) comprises…wherein the source (100) recieves one of the generated prediction models (M1, M2, M3,…,Mx) for generating a predicted value (310) at a certain time instant (t) for each real data value (300) collected by the source (100) and for computing a value of a committed error by substracting the predicted value (310) form the real data value (300) collected at the certain time instant (t).” 
The examiner notes at least the emphasized portion of the claim language. This functionality, as understood, does NOT appear to be supported within the specification. 
Specifically, it appears that Claim 8 requires that a received prediction model generates a predicted value AND computes a value of a committed error. The specification does not appear to support that the received prediction model computes a value of a committed error. 
The examiner turns to as-filed specification Pg. 8 Lines 5-15 which recite, at least in part: 
“Figure 2 shows the source 100, a client C1 which is a computer equipment, sending a stream of data…To this end a predictor module or apparatus is running simultaneously at the source 100 and the destination 200, The predictor gets as input ‘r’ consecutive previous real (collected) values 300 of the time series jointly with additional information…obtained from the local environment or context. The output of the predictor is a predicted value 310 of the times series variable at the current instant t. The obtained prediction 310 is compared with the collected real value 300, and in case the difference exceeds a first threshold, the committed error 320 is encoded to be efficiently transmitted to the destination 200…” 
From at least the above portion, it can be seen that the only output of the prediction module is a predicted value and NOT also the value of the committed error as claimed. That is, while there appears to be support for a prediction model obtaining a predicted value, that same prediction model does NOT appear to, as the claim language state, “…and for computing a value of a committed error by substracting the predicted value from the real data value (300) collected at the certain time instant (t)…” 
Because the specification does NOT appear to support the dual functionality of predicting a value AND computing a value of a committed error, a rejection under 112(a) is appropriate. 

The examiner notes that claims 9-13 are rejected, at least in part, due to their dependency on rejected Claim 8. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 11 
Claim 4 (Claim 11 contains similar subject matter) recites: 
…further comprising, only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used
The examiner notes the word “different”. The word “different” only appears 6 times within the as-filed specification; none of these recitations are in the context of “prediction model”. Therefore, as discussed below, the claim is indefinite under 35 U.S.C. 112(b). That is, the term “different” is considered a relative term.  
	However, for interpretation purposes, the examiner turns to Pg. 9 Lines 21-34 of the instant as-filed specification which recites:
The prediction model M1 is run synchronously in both ends, run respectively by a first forecast module 120 at the source 100 and a second forecast module 210 at the destination 200.30 Additional incremental accurate versions of the prediction model, M2, M3,... Mx, trained and tested in the model generator 110 of the source 100 are transferred to the destination 200 using the same communication channel 103. The first forecast module 120 receives 102 the prediction module M1, M2, M3,... Mx generated internally at the source 100 and the second forecast module 210 receives 204 the same prediction10 module M1, M2, M3,... Mx to use it at the destination 200. 
The source 100 starts to collect 101 data values of a variable (e.g. CPU temperature) at periodic time intervals and the collected data are transferred 104 to the first forecast5 module 120. Each time instant 't' a data value "v" is collected, the generated prediction 
From the above disclosure in the specification, the claimed phrase “using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used” appears to be implicitly supported. 
	Additionally, from the above disclosure, the “prediction model” used in the contingent case of Claim 4, does not appear to be a separate learning algorithm (e.g. neural network 1 vs. neural network 2) but rather, under the Broadest Reasonable Interpretation (BRI) in light of the specification, is merely an updated version of the same prediction model previously used. 
	Therefore, under the BRI of Claim 4 in light of the specification, Claim 4 is interpreted to encompass the updating the prediction model (e.g. by new values being fed into the system). 
	The examiner notes for clarity of record. 
If the applicant believes or intends for a different interpretation of at least the language of Claim 4, then such arguments with supporting evidence (e.g. specific supported citations to the as-filed specification) should appear in the remarks filed in response to the instant action. 

Claim 8: 
Claim 8 recites, at least in part: 
“a storage storing prediction models (M1, M2, M3,…,Mx) to which the collected values from the data collector are input; 
Wherein the source (100) receives one of the generated prediction models (M1, M2, M3,…Mx)….”
	The terms “the data collector” and “the generated prediction models” lack antecedent basis. 
	It appears that these issues stem from the original claim language where limitations invoked 112(f). However, appropriate corrections to the claim language were not carried through. 
	Because at least the above claim terms lack antecedent basis, a rejection under 112(b) is appropriate and appropriate correction is required. 

Claim 13 recites: 
a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein one prediction model is generated by per category of client
The term “category” appears once (1) throughout the entire specification and does not appear to describe or define what specifically a “client category” encompasses; merely that a client has some category. Thus, it is unclear what the metes and bounds of “client category” are what the applicant intends such a feature to encompass. 
The examiner notes that claims 8-13 are rejected, at least in part, due to their dependency on rejected Claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dromard et. al. (“Experimental evaluation of algorithms for online network characterizations ONTIC: D4.3”, NPL Feb. 2017) in view of Chen et al. (US 5,907,351).
With respect to Claim 1, Dromard teaches 
 A method for optimizing event prediction in data systems, comprising: 
- collecting (101), periodically at different time instants by at least one source (100) of a data system, real data values of at least one variable, wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant (Dromard Section 5.2 Pg. 32 “Data preprocessing” “Before applying any unsupervised network anomaly detectors, the network traces must be collected on the network link in time slots. To collect the traffic our solution relies on a discrete time sliding window. The window slides every micro-slot…This window allows generating in a continuous manner N data matrix by micro time slow…” Section 6 “The discrete time sliding window” “The proposed method is generic: any sufficiently fast and efficient detector can benefit from the proposed solution to reach continuous and real-time detection…Collected traffic is then aggregated into flows…Every flow is described by a set of features…stored in a vector…” Section 6.1.1. “Incoming packets are collected in consecutive time bins ΔT and aggregated into flows according to different aggregation levels…for every aggregation level I at the end of every time bin, it outputs a set of flows forming a feature space Xi...” The examiner notes that collecting incoming packets in consecutive time bins teaches “collecting (101), periodically at different time instants by at least one source (100) of a data system, real values of at least one variable…” Further, aggregating this time bins and output the collection of these in “…a set of flows…” which forms a feature space teaches “…wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant…”). ; 
- obtaining (203) the stream of data by a destination (200) of the data system; characterized by further comprising: 
- for each real data value (300) collected by each source (100), generating a predicted value (310) at a certain time instant (t) by using a prediction model (M1, M2, M3, ..., Mx) in the source (100) (Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Note Figure 40 reproduced below with examiner’s annotations.


    PNG
    media_image2.png
    655
    657
    media_image2.png
    Greyscale

The examiner notes that using a forecasting module for a certain time instant to create or otherwise generate predicted values which are then sent or otherwise received in the link layer (e.g. each respective router link) teaches “obtaining (203) the stream of data by a destination (200) of the data system; characterized by further comprising: - for each real data value (300) collected by each source (100), generating a predicted value (310) at a certain time instant (t) by using a prediction model (M1, M2, M3, ..., Mx) in the source (100)…”).

    PNG
    media_image3.png
    520
    594
    media_image3.png
    Greyscale
- obtaining (203) the real data value corresponding to the certain time instant (t) at the destination (200) by applying the same prediction model (M1, M2, M3, ..., Mx) used in the source (100) (As an initial note the examiner refers to the above discussion on contingent limitations. The examiner notes, as above, Dromard Figure 40.



Dromard, however, does not appear to explicitly disclose:
Computing a value of a committed error (320) by substracting [sic] the predicted value (310) from the real data value (300) collected at the certain time instant (t) in the source (100)
Sending (105) data at the certain time instant (t) from the source (100) to the destination (200) only when the value of the committed error (320) exceeds a first threshold, the data sent (105) at the certain time instant (t) by the source (100) being the value of the committed error (320). 

When no value of the committed error (320) is received (202) from the source (100), calculating the real data value as the value predicted at the destination (200)
When the value of the committed error (320) is received (202) from the source (100), calculating the real value as the value predicted at the destination plus the received value of the committed error (320)

Chen, however, teaches Computing a value of a committed error (320) by substracting [sic] the predicted value (310) from the real data value (300) collected at the certain time instant (t) in the source (100) (Chen Col. 4 Lines 35-40 “The rate distortion comparator 8 then determine what signal (the actual video signal, the difference [e.g. committed error] between the actual video signal [e.g. real value] and the predicted video signal [e.g. predicted value], or no signal) is to be transmitted to the receiver…”; Col. 6 Lines 9-10 “The distortion, D, will be the difference between the actual lip shape of the talking head and the predicted lip shape, |A-P|…” 
The examiner notes that finding the distortion (e.g. committed error) as the difference (e.g. subtraction) between the actual lip shape (e.g. real data value (300)) and the predicted lip shape (e.g. predicted value (310)) teaches “Computing a value of a committed error (320) by substracting [sic] the predicted value (310) from the real data value (300) collected at the certain time instant (t) in the source (100)”.).

Sending (105) data at the certain time instant (t) from the source (100) to the destination (200) only when the value of the committed error (320) exceeds a first threshold, the data sent (105) at the certain time instant (t) by the source (100) being the value of the committed error (320) (Chen Col. 7 Lines 26-45 “…a value corresponding to the differences between the actual lip shape and the predicted lip shape is determined [e.g. the claimed committed error] and is compared to two threshold to select the appropriate transmission scenario…It is then determined whether the magnitude of the difference signal [e.g. committed error] is less than a predetermined lower threshold value, L [e.g. first threshold]…If the magnitude of the difference signal [e.g. committed error] is less than [e.g. NOT exceeding] than the lower threshold value [e.g. first threshold]…then no additional signals are transmitted to the receiver [e.g. destination (200)].” 
Col. 7. Lines 46-56 “…if the magnitude of the difference signal is not less than the lower threshold value, L…then it is determined if the predicted lip shape is similar to the actual lip shape or completely different therefrom, step 81. If there are only relatively minor differences between the actual lip shape and the predicted lip shape (i.e., the magnitude of the difference signal greater than the lower threshold value [e.g. exceeding the first threshold], L, but less than the higher threshold value, H), then the difference signal [e.g. committed error],                         
                            X
                            -
                            
                                
                                    X
                                
                                ^
                            
                        
                    , is transmitted to the receiver [e.g. destination (200)] …”)

When no value of the committed error (320) is received (202) from the source (100), calculating the real data value as the value predicted at the destination (200) (Chen Col. 6 Lines 53-58 “Alternatively, a signal may be transmitted to the receiver to indicate that no video signal of any kind is being sent. The receiver [e.g. destination] then reconstructs a predicted lip shape, step 76, based entirely upon the audio signal received, by analyzing the audio signal, separating it into its phonemes and selecting an appropriate lip shape based upon a list of phonemes stored in memory, each of which being associated with a predicted lip shape [e.g. the value predicted at the destination (200)]…” The examiner notes that the receiver reconstructing a predicted lip shape (e.g. the real data value as the value predicted) when no video signal is sent teaches “When no value of the committed error (320) is received (202) from the source (100), calculating the real data value as the value predicted at the destination (200)”.).

When the value of the committed error (320) is received (202) from the source (100), calculating the real value as the value predicted at the destination plus the received value of the committed error (320) (Chen Col. 7 lines 3-9 “Returning to step 72, if the difference signal [e.g. committed error] generates the lower cost value, C2, then the difference signal,                         
                            X
                            -
                            
                                
                                    X
                                
                                ^
                            
                        
                    , is transmitted to the receiver [e.g. when the value of the committed error (320) is received (202) from the source (100)], step 82. In addition, the receiver may receive a signal to indicate the difference video signal is being sent and that appropriate processing will have to be performed. The receiver [e.g. destination (200)] then reconstructs a lip shape based upon the audio signal…but appropriately modified by the difference signal [e.g. plus the received value of the committed error (320)].”)
The examiner notes that Chen is considered analogous art because Chen is directed towards at least one problem faced by the inventors; namely, the transmission of data over a network based on a computed error in that transmission.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction models as taught by Dromard modified with the transmission conditions (e.g. sent, not sent) as taught by Chen because sending data only when it is needed would “…require a much lower transmission bit-rate than required in conventional teleconferencing methods…” (Chen Col. 3 Lines 6-10). 
With respect to Claim 2, the combination of Dromard and Chen teaches wherein generating the predicted value (310) at the certain time instant (t) uses a plurality of previous real values collected in the source (100) before the certain time instant (t) (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, clearly using a set of previous samples in order to able to predict future values teaches “wherein generating the predicted value (310) at the certain time instant (t) uses a plurality of previous real values collected in the source (100) before the certain time instant (t)”.).
With respect to Claim 3, the combination of Dromard and Chen teaches wherein generating the predicted value (310) at the certain time instant (t) further uses additional variables not obtained from the source (100) (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, under BRI, any or all of the 20 samples (see Figure 40) and/or the information carried in every protocol packet teaches “wherein generating the predicted value (310) at the certain time instant (t) further uses additional variables not obtained from the source (100)”.).

With respect to Claim 4, as best understood, the combination of Dromard and Chen teaches further comprising, only when the value of the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used (The examiner notes, for clarity of record, that this claim is wholly contingent and as such, does not carry any patentable weight. Further, the examiner notes the claim interpretation given to Claim 4 as discussed above. 
See Dromard Figure 40. Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that, as can be seen from the above Figure 40 annotation, such changes in predicted values (e.g. minimum prediction value of the bottleneck value) are feed back into the forecasting module. Next, Dromard Section 9.3 recites “SLBN++ utilizes a forecasting modules in each router link to obtain a set of future predictions of the bottleneck values of the link.” Clearly, if there is a forecasting module in each link there must be a plurality of different forecasting modules (e.g. forecasting module for link 1, forecasting module for link 2, etc.). Because each link has its own forecasting module which each generate predicted values based on a particular link probe packet value being smaller than a prediction contain in the packet with the same timestamp, each forecasting module generates predicted values and thus teaches “…only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used…”
The examiner notes in the alternative, in one router link, as shown in Figure 40 once predicted values of the bottleneck values are obtained they are compared to those values already stored in the Probe packet. As further shown, the values stored (as a result of the comparison) are sent back to the forecasting module to generate updated values, using the new values which are now stored in the Probe packet. This functionality of updating the predicted values by inputting the current stored values teaches “further comprising, only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used”.).
With respect to Claim 5, the combination of Dromard and Chen teaches wherein the prediction model (M1, M2, M3, ..., Mx) used to generate the predicted value (310) is generated in the source (100) and received (204) at the destination (200) through a communication channel (103) from the source (100) (Dromard See Figure 40. See Figure 39. Note especially in Figure 39 the transfer of data (e.g. Preds: MMF rates) that are sent and received by both the source (e.g. Far right line) and the destination (e.g. Far left line).  Next, Dromard Section 9.3 recites “SLBN++ utilizes a forecasting modules in each router link to obtain a set of future predictions of the bottleneck values of the link.” The examiner notes that each link having a forecasting module and, as shown, the predicted values are sent to the destination, this teaches “wherein the prediction model (M1, M2, M3, ..., Mx) used to generate the predicted value (310) is generated in the source (100) and received (204) at the destination (200) through a communication channel (103) from the source (100)”.).
With respect to Claim 6, the combination of Dromard and Chen teaches wherein the prediction model (M1, M2, M3, ..., Mx) is generated by using a convolutional neural network (Dromard See Figure 40 “ANN”. Further, Dromard Section 10.2 “Convolutional neural network for noisy neighbor detection”. Note especially Figure 59 which shows a convolutional neural network used to detect noisy neighbors in a cloud environment.” Note further, “Each input sample consists of 11 consecutive readings concatenated together…each of the three input features is fed to the network in a separate channel…” The examiner notes that having at least three separate channels and using a convolutional neural network as the forecasting module teaches “wherein the prediction model (M1, M2, M3, ..., Mx) is generated by using a convolutional neural network”.).
With respect to Claim 7, the combination of Dromard and Chen teaches wherein, only when the value of the committed error (320) exceeds the first threshold, the source (100) encodes the committed error (320) to obtain the value of the committed error (320) to be sent (105) as data at the certain time instant (t) by the source (100) and the destination (200) decodes the value of committed error (320) received (202) from the source (100) (The examiner notes that this claim is wholly contingent and thus does not carry any patentable weight. The examiner notes for clarity of record as well as to suggest the applicant amend the claim such that the functionality is positively recited. 
Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that “its value” refers to its “bottleneck value” and thus, under BRI, “its value” teaches “committed error.” Therefore, because a router link will only update a prediction if its committed error (e.g. bottleneck value) is smaller than the prediction, the data (e.g. the new committed error (bottleneck value)) is only sent if the new error exceeds a first threshold (e.g. the minimum value already stored in the Probe packet for the bottleneck value). Further, if it does exceed the threshold as in the situation described above, the committed error value becomes the new stored committed error value in the Probe packet, which, as can be seen in Figure 39 is sent back to the destination. Note that, due to the Probe ACK packet being sent back, the predictions are stored and a new Probe packet is sent. Clearly, if the bottleneck value (e.g. committed error value) was sent to the destination and then receives or otherwise stores this value and sends another Probe packet, that Probe ACK packet (with the committed error value from the source) MUST have been received and decoded by the destination. Thus, this functionality teaches “wherein, only if the committed error (320) exceeds the first threshold, the source (100) encodes the committed error (320) to obtain the value of the committed error (320) to be sent (105) as data at the certain time instant (t) by the source (100) and the destination (200) decodes the value of committed error (320) received (202) from the source (100)”.).

With respect to Claim 8, Dromard teaches 
 A system for optimizing event prediction in data systems comprising at least one source (100) and a destination (200) connected through a communication channel (103) (Dromard See Figure 40. See Figure 39. Note especially in Figure 39 the transfer of data (e.g. Preds: MMF rates) that are sent and received by both the source (e.g. Far right line) and the destination (e.g. Far left line). The examiner notes that in at least Figure 39 arrows showing the transfer of data from a source/destination (Far Left) to a source/destination (Fart Right Line) teaches “least one source (100) and a destination (200) connected through a communication channel (103)”.).
Wherein the source (100) comprises collects periodically at different time instants, real data values of at least one variable, wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant (Dromard Section 5.2 Pg. 32 “Data preprocessing” “Before applying any unsupervised network anomaly detectors, the network traces must be collected on the network link in time slots. To collect the traffic our solution relies on a discrete time sliding window. The window slides every micro-slot…This window allows generating in a continuous manner N data matrix by micro time slow…” Section 6 “The discrete time sliding window” “The proposed method is generic: any sufficiently fast and efficient detector can benefit from the proposed solution to reach continuous and real-time detection…Collected traffic is then aggregated into flows…Every flow is described by a set of features…stored in a vector…” Section 6.1.1. “Incoming packets are collected in consecutive time bins ΔT and aggregated into flows according to different aggregation levels…for every aggregation level I at the end of every time bin, it outputs a set of flows forming a feature space Xi...” The examiner notes that collecting incoming packets in consecutive time bins teaches “collecting (101), periodically at different time instants by at least one source (100) of a data system, real values of at least one variable…” Further, aggregating this time bins and output the collection of these in “…a set of flows…” which forms a feature space teaches “…wherein the collected values are used to generate a stream of data modeled as a time series of values, each value of the time series corresponding to a time instant…”). 


    PNG
    media_image2.png
    655
    657
    media_image2.png
    Greyscale
- a storage storing prediction models (M1, M2, M3, ..., Mx) to which the collected values from the data collector are input (See Dromard Figure 40 as reproduced below. Especially Forecasting module wherein, the output of the forecasting module is multiple predicted values for a specific time instant (e.g. t, t+1, etc.). Further notes that as a result of data preprocessing the data (e.g. collected data) and 20 samples thereof are input into the forecasting module. 

    PNG
    media_image2.png
    655
    657
    media_image2.png
    Greyscale
- wherein the source (100) receives one of the generated prediction models (M1, M2, M3, ..., Mx) for generating a predicted value (310) at a certain time instant (t) for each real data value (300) collected by the source (100) …(Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Note Figure 40 reproduced below with examiner’s annotations.
The examiner notes that using a forecasting module for a certain time instant to create or otherwise generate predicted values which are then sent or otherwise received in the link layer (e.g. each respective router link) teaches  “a first forecast module (120) receiving (102) one of the generated prediction models (M1, M2, M3, ..., Mx) from the generator (110) for generating a predicted value (310) at a certain time instant (t) for each real data value (300) collected by the source (100)...”).
Wherein the destination (200) receives one of the generated prediction models (M1, M2, M3, ..., Mx) which is the same one received (102) by the source (100), through the communication channel (103) (Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Note Figure 40 reproduced above with examiner’s annotations. The examiner notes that, as provided for in Dromard Section 9.3, each “router link” has a respective forecasting module. Therefore, because at least one destination and at least one source are each connected in a network, they each must be a router link. Therefore, having a forecasting module in each router link teaches “Wherein the destination (200) receives one of the generated prediction models (M1, M2, M3, ..., Mx) which is the same one received (102) by the source (100), through the communication channel (103)”.).

Dromard, however, does not appear to explicitly disclose:
…and for computing a value of a committed error (320) by substracting the predicted value (310) from the real data value (300) collected at the certain time instant (t)
When no value of the committed error (320) is received (202) from the source (100), calculating the real data value as the value predicted at the destination (200)
When the value of the committed error (320) is received (202) from the source (100), calculating the real value as the value predicted at the destination plus the received value of the committed error (320)

Wherein the source (100) sends (105) the value of the committed error (320) at the certain time instant (t) to the destination (200) only when the value of the committed error exceeds a first threshold. 


Chen, however, teaches …and for computing a value of a committed error (320) by substracting the predicted value (310) from the real data value (300) collected at the certain time instant (t) (Chen Col. 4 Lines 35-40 “The rate distortion comparator 8 then determine what signal (the actual video signal, the difference [e.g. committed error] between the actual video signal [e.g. real value] and the predicted video signal [e.g. predicted value], or no signal) is to be transmitted to the receiver…”; Col. 6 Lines 9-10 “The distortion, D, will be the difference between the actual lip shape of the talking head and the predicted lip shape, |A-P|…” 
The examiner notes that finding the distortion (e.g. committed error) as the difference (e.g. subtraction) between the actual lip shape (e.g. real data value (300)) and the predicted lip shape (e.g. predicted value (310)) teaches “Computing a value of a committed error (320) by substracting [sic] the predicted value (310) from the real data value (300) collected at the certain time instant (t) in the source (100)”.).
When no value of the committed error (320) is received (202) from the source (100), calculating the real data value as the value predicted at the destination (200) (Chen Col. 6 Lines 53-58 “Alternatively, a signal may be transmitted to the receiver to indicate that no video signal of any kind is being sent. The receiver [e.g. destination] then reconstructs a predicted lip shape, step 76, based entirely upon the audio signal received, by analyzing the audio signal, separating it into its phonemes and selecting an appropriate lip shape based upon a list of phonemes stored in memory, each of which being associated with a predicted lip shape [e.g. the value predicted at the destination (200)]…” The examiner notes that the receiver reconstructing a predicted lip shape (e.g. the real data value as the value predicted) when no video signal is sent teaches “When no value of the committed error (320) is received (202) from the source (100), calculating the real data value as the value predicted at the destination (200)”.).
When the value of the committed error (320) is received (202) from the source (100), calculating the real value as the value predicted at the destination plus the received value of the committed error (320) (Chen Col. 7 lines 3-9 “Returning to step 72, if the difference signal [e.g. committed error] generates the lower cost value, C2, then the difference signal,                         
                            X
                            -
                            
                                
                                    X
                                
                                ^
                            
                        
                    , is transmitted to the receiver [e.g. when the value of the committed error (320) is received (202) from the source (100)], step 82. In addition, the receiver may receive a signal to indicate the difference video signal is being sent and that appropriate processing will have to be performed. The receiver [e.g. destination (200)] then reconstructs a lip shape based upon the audio signal…but appropriately modified by the difference signal [e.g. plus the received value of the committed error (320)].”)

Wherein the source (100) sends (105) the value of the committed error (320) at the certain time instant (t) to the destination (200) only when the value of the committed error exceeds a first threshold (Chen Col. 7 Lines 26-45 “…a value corresponding to the differences between the actual lip shape and the predicted lip shape is determined [e.g. the claimed committed error] and is compared to two threshold to select the appropriate transmission scenario…It is then determined whether the magnitude of the difference signal [e.g. committed error] is less than a predetermined lower threshold value, L [e.g. first threshold]…If the magnitude of the difference signal [e.g. committed error] is less than [e.g. NOT exceeding] than the lower threshold value [e.g. first threshold]…then no additional signals are transmitted to the receiver [e.g. destination (200)].” 
Col. 7. Lines 46-56 “…if the magnitude of the difference signal is not less than the lower threshold value, L…then it is determined if the predicted lip shape is similar to the actual lip shape or completely different therefrom, step 81. If there are only relatively minor differences between the actual lip shape and the predicted lip shape (i.e., the magnitude of the difference signal greater than the lower threshold value [e.g. exceeding the first threshold], L, but less than the higher threshold value, H), then the difference signal [e.g. committed error],                         
                            X
                            -
                            
                                
                                    X
                                
                                ^
                            
                        
                    , is transmitted to the receiver [e.g. destination (200)] …”)

The examiner notes that Chen is considered analogous art because Chen is directed towards at least one problem faced by the inventors; namely, the transmission of data over a network based on a computed error in that transmission.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction models as taught by Dromard modified with the transmission conditions (e.g. sent, not sent) as taught by Chen because sending data only when it is needed would “…require a much lower transmission bit-rate than required in conventional teleconferencing methods…” (Chen Col. 3 Lines 6-10). 

With respect to Claim 9, the combination of Dromard and Chen teaches wherein the source generates the predicted value (310) at the certain time instant (t) by using a plurality of previous real values collected in the source (100) before the certain time instant (t) (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, clearly using a set of previous samples in order to able to predict future values teaches “wherein the source generates the predicted value (310) at the certain time instant (t) by using a plurality of previous real values collected in the source (100) before the certain time instant (t)”.).
With respect to Claim 10, the combination of Dromard and Chen teaches wherein the source generates the predicted value (310) at the certain time instant (t) by further using additional variables not obtained by the source (100) (Dromard Figure 40 as shown above. Note especially the 20 samples, at least these 20 samples teach “use a plurality of previous real values collected in the source…” Dromard Section 9.2  Pg. 61 describes these values “In SLBN, every protocol packet carries the following fields: the session to which this packet belongs (s), the bandwidth computer two Probe cycles ago (bw’’), the bandwidth computed in the previous Probe cycle (bw’), the bandwidth being computed in this Probe cycle (bw), the set of bottlenecks for this session (B), the latest bottleneck that was added to B (b)….” Further section 9.3 Dromard continues “Figure 40 shows the architectural described of the extended SLBN++ protocol. The inputs to the forecasting module are the last 20 samples of N, NR, BF, shBW, jointly with C, the bandwidth of the link. We store this set of previous samples in order to be able to predict future values based on the current trend of them…” The examiner notes that, under BRI, any or all of the 20 samples (see Figure 40) and/or the information carried in every protocol packet teaches “wherein the source generates the predicted value (310) at the certain time instant (t) by further using additional variables not obtained by the source (100)”.).

With respect to Claim 11, as best understood, the combination of Dromard and Chen teaches wherein the source (100) generates the predicted value (310) using another prediction model (M2, M3,…,Mx) different from the prediction model (M1, M2, M3,…,Mx) previously generated, only when the value of the computed committed error (320) exceeds a second threshold higher than the first threshold (The examiner notes, for clarity of record, that this claim is wholly contingent and as such, does not carry any patentable weight. Further, the examiner notes the claim interpretation given to Claim 4 as discussed above. 
See Dromard Figure 40. Dromard Section 9.3 “In addition, the source stores a timestamp in the Probe packet to allow links to store each prediction in the corresponding time slot, and so, avoiding mixing predictions from different instants of time. A router link only update a prediction in the probe packet if its value it is smaller than the prediction contained in the packet with the same timestamp. Therefore, the source receives the minimum prediction value of the bottleneck value at links per timestamp…” The examiner notes that, as can be seen from the above Figure 40 annotation, such changes in predicted values (e.g. minimum prediction value of the bottleneck value) are feed back into the forecasting module. Next, Dromard Section 9.3 recites “SLBN++ utilizes a forecasting modules in each router link to obtain a set of future predictions of the bottleneck values of the link.” Clearly, if there is a forecasting module in each link there must be a plurality of different forecasting modules (e.g. forecasting module for link 1, forecasting module for link 2, etc.). Because each link has its own forecasting module which each generate predicted values based on a particular link probe packet value being smaller than a prediction contain in the packet with the same timestamp, each forecasting module must generate predicted values and thus teaches “…wherein the source (100) generates the predicted value (310) using another prediction model (M2, M3,…,Mx) different from the prediction model (M1, M2, M3,…,Mx) previously generated, only when the value of the computed committed error (320) exceeds a second threshold higher than the first threshold…”
The examiner notes in the alternative, in one router link, as shown in Figure 40 once predicted values of the bottleneck values are obtained they are compared to those values already stored in the Probe packet. As further shown, the values stored (as a result of the comparison) are sent back to the forecasting module to generate updated values, using the new values which are now stored in the Probe packet. This functionality of updating the predicted values by inputting the current stored values teaches “further comprising, only if the committed error (320) exceeds a second threshold higher than the first threshold, generating the predicted value (310) using another prediction model (M2, M3, ..., Mx) different from the prediction model (M1, M2, M3, ..., Mx) previously used”.).
With respect to Claim 12, the combination of Dromard and Chen teaches wherein the prediction models (M1, M2, M3,…,Mx) are generated by a convolutional neural network (Dromard See Figure 40 “ANN”. Further, Dromard Section 10.2 “Convolutional neural network for noisy neighbor detection”. Note especially Figure 59 which shows a convolutional neural network used to detect noisy neighbors in a cloud environment.” Note further, “Each input sample consists of 11 consecutive readings concatenated together…each of the three input features is fed to the network in a separate channel…” The examiner notes that having at least three separate channels and using a convolutional neural network as the forecasting module teaches “wherein the prediction model (M1, M2, M3, ..., Mx) is generated by using a convolutional neural network”.).

With respect to Claim 13, the combination of Dromard and Chen teaches comprising a plurality of sources (100) which are clients (C1, C2,…,Cn) of different client categories, wherein one prediction model is generated per category of client (Dromard Section 9.3 “Problem solution” “SLBN++, the proposed protocol extends the SLBN protocol to provide it with forecasting capabilities in each router link. SLBN++ utilizes a forecasting module in each router link to obtain a set of future predictions of the bottleneck value of the link…” Further Section 9.3 “After this processing is done [packet processed as shown in Dromard Figure 38] and before forwarding the packet to the output link, the forecasting module is activated to compute the corresponding predictions of the bottleneck value of this link to store them in the Probe packet…The activated unit consisting of an array of 6 predictors will forecast the bottleneck value of this link…for t+1, t+2…, t+6 instants of time…” The examiner notes that necessarily, if each client (e.g. source) has a forecasting module as provided by Dromard, each source will generate a prediction model based on the data that it receives or is otherwise input into a respective clients forecasting module. Because each client’s forecasting module generates a model (e.g. predicted time series) using the data input, Dromard teaches “a plurality of sources (100) which are clients (C1, C2,..., CN) of different client categories, wherein the generator (110) of each client (C1, C2,..., CN) generates prediction models (PrC1, PrC2, ..., PrCN) depending upon the client category to be received (204) by the destination (200)”.).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Krishnamurthy et al. US 2005/0039086 A1. Method and Apparatus for Sketch-Based detection of changes in network traffic. Similar inventive concept. 
2. Ruhl et al. US 2011/0119374 A1. Method and System for Detecting Anomalies in Time Series Data. Similar Inventive Concept. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126